Title: From Thomas Jefferson to James Brown, 8 June 1794
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Eppington June 8. 1794.

Having seen in your hands the state of my account with Donald & Burton, I take the liberty of asking you to transmit me a copy of it by the Charlottesville post immediately as I wish to be able to form some idea of the general result of our accounts. I shall not omit to send you a statement of the monies I received from Clow & Co. I am with much esteem Dear Sir Your most obedt. servt

Th: Jefferson

